 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   BENNETTE L. DOUGLAS,                                Case No.: 18cv2604 WQH (MDD)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   WILLIAM JOE SULLIVAN, Warden,
15                                   Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254, but has failed to pay the $5.00 filing fee
19   and has failed to move to proceed in forma pauperis. This Court cannot proceed until
20   Petitioner has either paid the $5.00 filing fee or qualified to proceed in forma pauperis,
21   See Rule 3(a), 28 U.S.C. foll. § 2254. The Court therefore DISMISSES the case without
22   prejudice and with leave to amend. See Rule 3(a), 28 U.S.C. foll. § 2254. If Petitioner
23   wishes to proceed with this case, he must submit, no later than January 25, 2019, a
24   copy of this Order with the $5.00 fee or with adequate proof of his inability to pay the
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                                18cv2604 WQH (MDD)
 1   fee. The Clerk of Court shall send a blank Motion to Proceed In Forma Pauperis form
 2   to Petitioner along with a copy of this Order.
 3         IT IS SO ORDERED.
 4   Dated: November 20, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                        18cv2604 WQH (MDD)
